OPINION — AG — A MEMBER OF A POLICE DEPARTMENT PARTICIPATING IN THE OKLAHOMA POLICE PENSION AND RETIREMENT SYSTEM DOES NOT HAVE TO MEET THE REQUIREMENT OF 11 O.S. 1978 Supp. 50-112. [11-50-112], A POLICE OFFICER TRANSFERRING BETWEEN TOWNS DOES NOT HAVE TO REQUALIFY TO BE A MEMBER OF THE OKLAHOMA POLICE PENSION AND RETIREMENT SYSTEM ONCE HE IS A MEMBER OF SAID SYSTEM. THE FIVE PERCENT (5%) DEDUCTION AS STATED, 11 O.S. 1978 Supp. 50-305, [11-50-305], IS TO BE DEDUCTED FROM A POLICE OFFICER'S SALARY, ONCE THE POLICE OFFICER IS IN THE OKLAHOMA PENSION AND RETIREMENT SYSTEM. (STEVEN F. SHANBOUR)